UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	September 30, 2014 Item 1. Schedule of Investments: Putnam VT Global Health Care Fund The fund's portfolio 9/30/14 (Unaudited) COMMON STOCKS (96.8%) (a) Shares Value Biotechnology (26.2%) AMAG Pharmaceuticals, Inc. (NON) (S) 8,500 $271,235 Amgen, Inc. 12,755 1,791,567 Amicus Therapeutics, Inc. (NON) 45,158 268,690 Anacor Pharmaceuticals, Inc. (NON) (S) 8,100 198,207 Applied Genetic Technologies Corp. (NON) 32,341 601,866 Aquinox Pharmaceuticals, Inc. (Canada) (NON) 11,549 76,916 Auspex Pharmaceuticals, Inc. (NON) (S) 15,700 403,019 Biogen Idec, Inc. (NON) 4,000 1,323,240 BioMarin Pharmaceutical, Inc. (NON) 23,800 1,717,408 Celgene Corp. (NON) 90,200 8,549,158 ChemoCentryx, Inc. (NON) 20,112 90,504 Chimerix, Inc. (NON) 9,449 260,981 Circassia Pharmaceuticals PLC (United Kingdom) (NON) 27,007 133,085 Conatus Pharmaceuticals, Inc. (NON) (S) 18,999 116,274 Concert Pharmaceuticals, Inc. (NON) (S) 16,300 205,543 FivePrime Therapeutics, Inc. (NON) (S) 42,303 496,214 Gilead Sciences, Inc. (NON) 110,300 11,741,435 Grifols SA ADR (Spain) 40,900 1,436,817 Inovio Pharmaceuticals, Inc. (NON) (S) 15,600 153,660 Insmed, Inc. (NON) 23,300 304,065 Intrexon Corp. (NON) (S) 2,600 48,308 Kindred Biosciences, Inc. (NON) 14,094 130,370 Kite Pharma, Inc. (NON) (S) 4,550 129,675 MacroCure, Ltd. (Israel) (NON) (S) 24,029 173,009 Medivation, Inc. (NON) 9,400 929,378 Merrimack Pharmaceuticals, Inc. (NON) (S) 56,666 497,527 Neuralstem, Inc. (NON) (S) 53,287 174,781 OncoGenex Pharmaceutical, Inc. (NON) 5,000 13,350 Portola Pharmaceuticals, Inc. (NON) 19,231 486,160 PTC Therapeutics, Inc. (NON) (S) 21,151 930,856 Puma Biotechnology, Inc. (NON) 5,952 1,419,969 Receptos, Inc. (NON) 22,744 1,412,630 Retrophin, Inc. (NON) (S) 71,500 644,930 TESARO, Inc. (NON) (S) 28,601 769,939 Tokai Pharmaceuticals, Inc. (NON) 6,500 98,410 Trevena, Inc. (NON) 48,557 311,736 Ultragenyx Pharmaceutical, Inc. (NON) 6,274 355,108 uniQure BV (Netherlands) (NON) 9,610 88,508 Verastem, Inc. (NON) (S) 37,814 322,175 Vertex Pharmaceuticals, Inc. (NON) 31,300 3,515,303 Food and staples retail (2.2%) CVS Health Corp. 44,500 3,541,755 Health-care equipment and supplies (5.6%) Antares Pharma, Inc. (NON) (S) 72,100 131,943 Baxter International, Inc. 25,400 1,822,958 CareFusion Corp. (NON) 8,400 380,100 Elekta AB Class B (Sweden) (S) 31,076 305,655 Innocoll AG ADR (Ireland) (NON) 33,845 223,377 Medtronic, Inc. 29,700 1,839,915 Olympus Corp. (Japan) (NON) 17,900 643,225 OraSure Technologies, Inc. (NON) 21,300 153,786 St. Jude Medical, Inc. 14,700 883,911 Stryker Corp. 12,400 1,001,300 Unilife Corp. (NON) (S) 61,861 141,971 Zimmer Holdings, Inc. 16,300 1,638,965 Health-care providers and services (9.5%) Aetna, Inc. 44,300 3,588,300 AmerisourceBergen Corp. 20,000 1,546,000 Catamaran Corp. (NON) 27,600 1,163,340 China Pioneer Pharma Holdings, Ltd. (China) 157,000 123,877 CIGNA Corp. 24,500 2,221,905 Express Scripts Holding Co. (NON) 45,710 3,228,497 Fresenius Medical Care AG & Co., KGaA (Germany) 7,605 530,999 LifePoint Hospitals, Inc. (NON) 2,700 186,813 Sinopharm Group Co. (China) 34,800 127,094 UnitedHealth Group, Inc. 19,500 1,681,875 WellPoint, Inc. 8,200 980,884 Life sciences tools and services (2.0%) Agilent Technologies, Inc. 8,300 472,934 Morphosys AG (Germany) (NON) 940 92,192 Quintiles Transnational Corp. (NON) 1,616 90,140 Thermo Fisher Scientific, Inc. 21,100 2,567,870 Machinery (0.2%) Pall Corp. 3,800 318,060 Personal products (0.1%) Synutra International, Inc. (NON) (S) 36,276 164,330 Pharmaceuticals (51.0%) AbbVie, Inc. (S) 102,400 5,914,624 Achaogen, Inc. (NON) 11,900 106,624 Actavis PLC (NON) 35,728 8,620,452 Aerie Pharmaceuticals, Inc. (NON) (S) 30,964 640,645 Allergan, Inc. 24,100 4,294,379 Aspen Pharmacare Holdings, Ltd. (South Africa) 24,492 727,706 Astellas Pharma, Inc. (Japan) 172,600 2,572,365 AstraZeneca PLC (United Kingdom) 87,666 6,280,757 Auxilium Pharmaceuticals, Inc. (NON) (S) 76,000 2,268,600 Bayer AG (Germany) 20,676 2,895,744 Bristol-Myers Squibb Co. 93,900 4,805,802 Cempra, Inc. (NON) (S) 29,243 320,503 Corium International, Inc. (NON) 32,294 198,285 Eisai Co., Ltd. (Japan) 11,300 457,224 Eli Lilly & Co. 74,900 4,857,265 GlaxoSmithKline PLC (United Kingdom) 95,157 2,177,953 Glenmark Pharmaceuticals, Ltd. (India) 31,246 365,112 Jazz Pharmaceuticals PLC (NON) 2,100 337,176 Johnson & Johnson 47,000 5,009,730 Marinus Pharmaceuticals, Inc. (NON) 28,993 187,585 Medicines Co. (The) (NON) (S) 19,200 428,544 Merck & Co., Inc. 84,900 5,032,872 Mitsubishi Tanabe Pharma Corp. (Japan) 19,300 283,300 Novartis AG (Switzerland) 42,875 4,037,886 Pfizer, Inc. 105,803 3,128,595 Roche Holding AG-Genusschein (Switzerland) 10,231 3,029,420 Salix Pharmaceuticals, Ltd. (NON) 2,900 453,096 Sanofi (France) 65,005 7,333,551 Sawai Pharmaceutical Co., Ltd. (Japan) 4,100 236,020 Shire PLC (United Kingdom) 20,845 1,801,629 Sihuan Pharmaceutical Holdings Group, Ltd. (China) 405,000 303,749 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 31,506 1,693,448 UCB SA (Belgium) 6,960 631,722 Zoetis, Inc. 39,947 1,476,042 ZS Pharma, Inc. (NON) (S) 1,900 74,537 Total common stocks (cost $92,752,834) CONVERTIBLE BONDS AND NOTES (0.2%) (a) Principal amount Value Auxilium Pharmaceuticals, Inc. cv. sr. unsec. notes 1 1/2s, 2018 $230,000 $303,313 Total convertible bonds and notes (cost $230,000) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Neuralstem, Inc. Ser. J (acquired 1/03/14, cost $0.00) (F) (RES) 1/3/19 $3.64 26,644 $— Total warrants (cost $—) $— SHORT-TERM INVESTMENTS (12.4%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) Shares 14,550,465 $14,550,465 Putnam Short Term Investment Fund 0.06% (AFF) Shares 5,302,399 5,302,399 U.S. Treasury Bills with effective yields ranging from zero% to 0.01%, December 18, 2014 (SEGSF) $220,000 219,994 U.S. Treasury Bills with an effective yield of 0.02%, November 28, 2014 (SEGSF) 110,000 109,995 Total short-term investments (cost $20,182,857) TOTAL INVESTMENTS Total investments (cost $113,165,691) (b) FORWARD CURRENCY CONTRACTS at 9/30/14 (aggregate face value $10,054,061) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 12/17/14 $3,409,686 $3,543,293 $(133,607) Citibank, N.A. Danish Krone Buy 12/17/14 1,591,509 1,656,209 (64,700) Credit Suisse International Japanese Yen Buy 11/19/14 1,570,268 1,676,731 (106,463) HSBC Bank USA, National Association Australian Dollar Buy 10/15/14 1,575,940 1,696,585 (120,645) JPMorgan Chase Bank N.A. Swiss Franc Buy 12/17/14 1,425,474 1,481,243 (55,769) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through September 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $162,653,196 (b) The aggregate identified cost on a tax basis is $113,611,594, resulting in gross unrealized appreciation and depreciation of $66,707,379 and $2,463,888, respectively, or net unrealized appreciation of $64,243,491. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was no monies, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $110,865 $19,980,317 $14,788,783 $414 $5,302,399 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $14,550,465, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $13,918,138. Certain of these securities were sold prior to the close of the reporting period. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $504,674 to cover certain derivatives contracts and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 76.3% United Kingdom 6.4 France 4.5 Switzerland 4.3 Japan 2.6 Germany 2.2 Israel 1.1 Spain 0.9 Other 1.7 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $481,184 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $220,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer staples $3,706,085 $— $— Health care 118,254,509 35,090,265 — Industrials 318,060 — — Total common stocks — Convertible bonds and notes — 303,313 — Warrants — — — Short-term investments 5,302,399 14,880,454 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(481,184) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$—	$481,184 Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$10,100,000 Warrants (number of warrants)24,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Citibank, N.A. Credit Suisse International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Total Assets: Forward currency contracts# $– $– $– $– $– $– Total Assets $– $– $– $– $– $– Liabilities: Forward currency contracts# $133,607 $64,700 $106,463 $120,645 $55,769 $481,184 Total Liabilities $133,607 $64,700 $106,463 $120,645 $55,769 $481,184 Total Financial and Derivative Net Assets $(133,607) $(64,700) $(106,463) $(120,645) $(55,769) $(481,184) Total collateral received (pledged)##† $(110,000) $– $– $(110,000) $– Net amount $(23,607) $(64,700) $(106,463) $(10,645) $(55,769) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2014
